DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 6/30/2021 has been entered. Claims 1-2, 6-11, 14-15 and 17-19 remain pending in this application. Applicant’s arguments and amendments have overcome each and every 112 rejection set forth in the Non-Final office action mailed 3/30/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 10-11, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 02/069880) in view of Yu (US PGPub 2013/0289451) and further in view of Lee et al. (US PGPub 2014/0277300).
Regarding claim 1, Kim teaches a massager controlling apparatus (see abstract and Fig. 7) comprising:
A setting unit comprising one or more switches for setting a massage mode (see Fig. 7, remote controller 100; where the user can control massage settings) including a massage pattern, a massage strength, and a massage operation time according to a user’s input (see Fig. 3 and pg 12, paragraph 2, the user can make several selections on the remote control, the selections include setting a mode and type of massage, these choices set the massage pattern, strength, and operation time); and
A control unit configured to control a moving speed of a driving module performing a massage (see Fig. 7, cpu 112; see Fig. 11, steps s404,s414,s418 for example for control process, the CPU controls the speed at which the therapy device is conveyed) so to adjust at least one of an operation time of the corresponding massage pattern and the massage strength based on a weight and a spinal length of the user and the massage mode,(see Fig. 11; see also page 23, lines 4-18; see also page 26, lines 21-27 to page 27, line 5; the operating time between pressure points is set according to the user’s height, further the massage intensity is set based on the pressure sensed by pressure sensors and so it is based on the user’s weight as well).
Kim does not teach wherein the control unit includes: a body shape calculation unit configured to scan a body of the user to calculate the weight.
However, Yu teaches an analogous massage device (see abstract and Fig. 3) comprising a control unit (Fig 3, 4) comprising a body shape calculation unit (Fig. 3, 3) configured to scan a body of the user to calculate the weight (Fig. 3, weight sensor 32; see paragraph 40).
Kim and Yu both teach methods of controlling a massage device on the basis of the user’s body type (see Kim page 5, lines 16-22; see Yu paragraph 40). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the control system of Kim to have the device scan the body to determine the weight of the user, as taught by Yu, for the purpose of controlling the massage unit using weight data to determine the back contour of the body to calculate a more precise way of providing therapeutic relief (see paragraph 40 of Yu).
Kim further does not teach wherein the control unit includes: a body shape calculation unit configured to scan a body of the user to calculate a spinal length of the user.
However, Lee teaches an analogous massage device (see abstract) wherein the device scans a body of a user and calculates a spinal length of a user (see Fig. 2, s101; see also paragraph 29, the motor moves the massage elements along the user’s spine and calculates spinal length using the variation in current from the motor, the variations being the weight aka pressure applied to the motor, the peak current represents vertebrae).
Kim and Lee both teach methods of controlling a massage device on the basis of the user’s body type (see Kim page 5, lines 16-22; see Lee paragraph 2). Kim further teaches having the user input their height to determine spinal length (see Fig. 11, step S402; see pg 16, lines 26-pg17 line 2). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the control system of Kim to have the 
As modified, Kim teaches wherein the control unit includes: a time adjusting unit configured to (i) adjust so that the massage pattern is ended at the same time regardless of the calculated weight and spinal length of the user (see page 28, lines 18-20, the massage is performed for 5 minutes as a standard for the therapeutic treatment, set by the control unit) and (ii) calculate the moving speed of the driving module on the basis of the weight and spinal length of the user and a predetermined standard operation time about the massage pattern to adjust the moving speed of the driving module (see page 26, lines 4-10 and lines 21-27, the motor speed is varied according to the set period of time and to the height which indicates the acupressure points, as modified, the device would determine the vertebrae positions using the weight and spinal length found during the body scan, further the massage intensity is set based on the pressure sensed by pressure sensors and so it is based on the user’s weight as well).
Regarding claim 2, Kim further teaches wherein the control unit controls a transferring motor configured to horizontally transfer the driving module to adjust the moving speed of the driving module 
Regarding claim 6, Kim further teaches wherein the setting unit includes an operation time adjusting unit configured to set the operation time of the corresponding massage pattern (see Fig. 3; see also page 19, table 3, the user selects the operation mode which has operation times according to pattern); and the time adjusting unit adjusts the moving speed of the driving module so 10that the corresponding massage pattern is ended according to the set operation time (see Fig. 2, cpu controls movement of horizontal motor; see page 26, lines 4-10 and lines 21-27, the motor speed is varied according to the set period of time).
Regarding claim 7, Kim further teaches wherein the time adjusting unit calculates the moving speed of the driving module on the basis of the set operation time and the spinal length of the user for the corresponding massage pattern to adjust the moving speed of the driving module (see page 26, lines 4-10 and lines 21-27, the motor speed is varied according to the set period of time and to the height which indicates the acupressure points).
Regarding claim 8, Kim further teaches wherein the setting unit includes a strength selection unit configured to select strength of the massage mode (see Fig. 3, see also pg 12, lines 19-24, initial pressure can be set using the remote controller) and a strength increasing/decreasing selection unit configured to select increasing/decreasing of the selected massage strength to minutely adjust the massage strength (see Fig. 3, see also pg 12, line 27 - pg 13, line 1 pressure can be adjusted with arrows); and	
The control unit includes a strength control unit configured to control the driving module so that the driving module is driven at the selected massage strength (see page 13, lines 2-15; see also fig. 2, the cpu receives the information from the controller to operate the motors) and a strength adjusting unit configured to increase or decreasing the moving speed of the driving module according to the increasing/decreasing selection to adjust the massage strength (see fig. 2; see also table 4 on page 20 ; the cpu controls the horizontal and vertical motors according to the desired strength, the cpu can intake the user’s increase/decrease selection in the semiautomatic mode to further control the motors).
Regarding claim 10, Kim teaches a massager controlling method (see abstract and Fig. 2) comprising:
Setting a massage mode (see Fig. 7, remote controller 100 is used to set a massage mode; see also Fig 3 showing modes that can be set) including a massage pattern, a massage strength, and a massage operation time according to a user’s input (see Fig. 3 and pg 12, paragraph 2, the user can make several selections on the remote control, the selections include setting a mode and type of massage, these choices set the massage pattern, strength, and operation time); and
Controlling a moving speed of a driving module on the basis of the weight and spinal length of the user and adjusting an operation time of the massage pattern, (see Fig. 11; see also page 23, lines 4-18; see also page 26, lines 21-27 to page 27, line 5; the operating time between pressure points is set according to the user’s height, further the massage intensity is set based on the pressure sensed by pressure sensors and so it is based on the user’s body weight as the pressure sensors indicate the user’s weight).
wherein the adjusting includes (i) adjusting so that the massage pattern is ended at the same time regardless of the weight and spinal length of the user 
Kim does not teach wherein the control unit includes: a body shape calculation unit configured to scan a body of the user to calculate the weight.
However, Yu teaches an analogous massage device (see abstract and Fig. 3) comprising a control unit (Fig 3, 4) comprising a body shape calculation unit (Fig. 3, 3) configured to scan a body of the user to calculate the weight (Fig. 3, weight sensor 32; see paragraph 40).
Kim and Yu both teach methods of controlling a massage device on the basis of the user’s body type (see Kim page 5, lines 16-22; see Yu paragraph 40). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the control system of Kim to have the device scan the body to determine the weight of the user, as taught by Yu, for the purpose of controlling the massage unit using weight data to determine the back contour of the body to calculate a more precise way of providing therapeutic relief (see paragraph 40 of Yu).
Kim further does not teach wherein the control unit includes: a body shape calculation unit configured to scan a body of the user to calculate a spinal length of the user.
However, Lee teaches an analogous massage device (see abstract) wherein the device scans a body of a user and calculates a spinal length of a user (see Fig. 2, s101; see also paragraph 29, the motor moves the massage elements along the user’s spine and calculates spinal length using the variation in current from the motor, the variations being the weight aka pressure applied to the motor, the peak current represents vertebrae).
Kim and Lee both teach methods of controlling a massage device on the basis of the user’s body type (see Kim page 5, lines 16-22; see Lee paragraph 2). Kim further teaches having the user input their height to determine spinal length (see Fig. 11, step S402; see pg 16, lines 
As modified, Kim further teaches wherein the adjusting the operation time of the massage pattern includes (ii) calculating the moving speed of the driving module on the basis of the weight and spinal length of the user and a predetermined standard operation time about the massage pattern to adjust the operation time of the massage pattern (see page 26, lines 4-10 and lines 21-27, the motor speed is varied according to the set period of time and to the height which indicates the acupressure points, as modified, the device would determine the vertebrae positions using the weight and spinal length found during the body scan, further the massage intensity is set based on the pressure sensed by pressure sensors and so it is based on the user’s weight as well).
Regarding claim 11, Kim further teaches wherein the adjusting the operation time of the massage pattern includes controlling a transferring motor configured to horizontally transfer the driving module to adjust the moving speed of the driving module 
Regarding claim 14, Kim further teaches wherein the setting includes setting the operation time of the massage pattern (see Fig. 3; see also page 19, table 3, the user selects the operation mode which has operation times according to pattern); and the adjusting the operation time of the massage pattern includes adjusting the moving speed of the driving module so 10that the corresponding massage pattern is ended according to the set operation time (see Fig. 2, cpu controls movement of horizontal motor; see page 26, lines 4-10 and lines 21-27, the motor speed is varied according to the set period of time).
Regarding claim 15, Kim further teaches wherein the adjusting the operation time of the massage pattern includes adjusting the moving speed of the driving module on the basis of the set operation time and the spinal length of the user (see page 26, lines 4-10 and lines 21-27, the motor speed is varied according to the set period of time and to the height which indicates the acupressure points).
Regarding claim 17, Kim further teaches wherein the one or more switches comprise a button-type switch (see Fig. 3 of Kim showing controller with buttons).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 02/069880) in view of Yu (US PGPub 2013/0289451) and further in view of Lee et al. (US PGPub 2014/0277300) as applied to claims 1 and 8 above, and further in view of Gersin (US PGPub 2015/0040315).
Regarding claim 9, Kim, as modified, teaches all previous elements of the claim as stated above. Kim does not teach the strength increasing/decreasing selection unit selects the massage strength in an analog manner.
However, Gersin teaches an analogous lie-down massager (see abstract and Fig. 4A) wherein the strength increasing/decreasing selection unit selects the massage strength in an analog manner (see paragraph 22, the controller has a dial to control massage intensity, dials being analog as opposed to incrementing intensity in increments).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the strength increasing/decreasing element of Kim to be analog in manner, as taught by Gersin, as dials for controlling massagers are well known in the art and it would allow the user to smoothly adjust the massage intensity.
Regarding claim 18, Kim as modified, teaches all previous elements of the claim as stated above. Kim does not teach the one or more switches comprise a dial-type switch. 
However, Gersin teaches an analogous lie-down massager (see abstract and Fig. 4A) comprising a controller with switches, wherein one or more switches comprise a dial-type switch (see paragraph 22, the controller has a dial to control massage intensity).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify a switch of Kim to be a dial-type switch, as taught by Gersin, as dials for controlling massagers are well known in the art and it would allow the user to smoothly adjust the massage intensity.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 02/069880) in view of Yu (US PGPub 2013/0289451) and further in view of Lee et al. (US PGPub 2014/0277300) as applied to claims 1 and 8 above, and further in view of Fujii (US 6,117,094)
Regarding claim 19, Kim, as modified, teaches all previous elements of the claim as stated above. Kim does not teach wherein the setting unit comprises a display unit that displays the massage operation time.
However, Fujii teaches an analogous massage device (see abstract and Fig. 1) wherein the setting unit (Fig. 9b controller 90) comprises a display unit that displays the massage operation time (Fig. 9b, 47; see col 11, lines 13-20).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the setting unit of Kim to include a display unit that displays the massage operation time, as taught by Fujii, for the purpose of letting the user know how much time is left in the treatment.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended claims 1 and 10 to include that the body scan required a calculation of the user’s weight. Examiner acknowledges that neither Kim nor Lee explicitly teaches the calculation of the user’s body weight for the controlling of the massager. However, Yu is now used to teach this limitation (see above rejection).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.G./Examiner, Art Unit 3785                        

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799